Citation Nr: 0408279	
Decision Date: 03/31/04    Archive Date: 04/02/04

DOCKET NO.  02-08 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether an appeal has been perfected with respect to the 
issue of whether new and material evidence had been received 
to reopen the claim for service connection for hearing loss 
and loss of sense of smell.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 




INTRODUCTION

The appellant served on active duty from November 1965 to 
October 1967.    

This matter came before the Board of Veterans' Appeals (the 
Board) from a July 2003 determination of the Pittsburgh, 
Pennsylvania, Department of Veterans Affairs (VA) Regional 
Office (RO).  In a July 2003 determination, the RO determined 
that new and material evidence had not been received to 
reopen the claim for service connection for hearing loss and 
loss of sense of smell.  


FINDINGS OF FACT

1.  In an October 1984 rating decision, service connection 
for residuals of shell fragment wound to the face and hearing 
loss was denied.  The appellant was notified of this decision 
in an October 19, 1984 letter and he did not file an appeal.   

2.  A June 19, 2002 Board decision determined that new and 
material evidence had not been received to reopen the claim 
for service connection for residuals of a shell fragment 
wound to the face to include loss of the sense of smell.   


3.  On January 24, 2003, the veteran's application to reopen 
the claim for service connection for hearing loss and loss of 
sense of smell was received by the RO.  
 
4.  A VA letter dated March 5, 2003 informed the veteran that 
he needed to submit new and material evidence to reopen his 
claims for service connection.   

5.  In a July 12, 2003 letter, the RO informed the appellant 
that it had not received new and material evidence to reopen 
his claim for service connection for hearing loss and loss of 
sense of smell, and because they have not received new and 
material evidence, the claim was denied.  

6.  A notice of disagreement with respect to the July 2003 
determination has not been received.  

7.  The appellant did not respond to a letter from the Board 
dated on December 16, 2003 that requested he or his 
representative furnish argument, forward evidence, and/or 
request a hearing before the Board on the question of whether 
the appellant perfected an appeal since the June 2002 Board 
decision.   


CONCLUSION OF LAW

The criteria for perfection of an appeal for review by the 
Board have not been met.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.201, 20.300, 20.301, 20.302 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Law and Regulations

Appellate review of a RO decision is initiated by a timely 
filed notice of disagreement and completed by a timely filed 
substantive appeal after a statement of the case is 
furnished.  38 U.S.C.A. § 7105(a) (West 2002), 38 C.F.R. 
§ 20.200 (2003).

A notice of disagreement is a written communication from a 
claimant or his representative expressing dissatisfaction or 
disagreement with an adjudicative determination by the agency 
of original jurisdiction and a desire to contest the result.  
While special wording is not required, the Notice of 
Disagreement must be in terms that can be reasonably 
construed as disagreement with that determination and a 
desire for appellate review.  If the agency of original 
jurisdiction gave notice that adjudicative determinations 
were made on several issues at the same time, the specific 
determinations with which the claimant disagrees must be 
identified.  For example, if service connection was denied 
for two disabilities and the claimant wishes to appeal the 
denial of service connection with respect to only one of the 
disabilities, the notice of disagreement must make that 
clear.  38 C.F.R. § 20.201 (2003).

A notice of disagreement may be filed by a claimant 
personally, or by his or her representative if a proper power 
of attorney or declaration of representation, as applicable, 
is on record or accompanies such notice of disagreement.  
38 C.F.R. § 20.301(a) (2003). 

The Board may address questions pertaining to its 
jurisdictional authority to review a particular case, 
including, but not limited to, determining whether Notices of 
Disagreement and Substantive Appeals are adequate and timely, 
at any stage in a proceeding before it, regardless of whether 
the agency of original jurisdiction addressed such 
question(s).  When the Board, on its own initiative, raises a 
question as to a potential jurisdictional defect, all parties 
to the proceeding and their representative(s), if any, will 
be given notice of the potential jurisdictional defect(s) and 
granted a period of 60 days following the date on which such 
notice is mailed to present written argument and additional 
evidence relevant to jurisdiction and to request a hearing to 
present oral argument on the jurisdictional question(s).  The 
date of mailing of the notice will be presumed to be the same 
as the date stamped on the letter of notification.  The Board 
may dismiss any case over which it determines it does not 
have jurisdiction.  38 C.F.R. § 20.101(d) (2003). 

Factual Background

In an October 1984 rating decision, service connection for 
residuals of shell fragment wound to the face and hearing 
loss was denied.  The appellant was notified of this decision 
in an October 19, 1984 letter.  

In August 1999, the appellant filed a claim for service 
connection for residuals of shrapnel wounds to the face with 
loss of sense of smell and hearing loss.  

In a September 1999 rating decision, the RO denied 
entitlement to service connection for loss of sense of smell 
due to a shrapnel wound of the face.  The appellant was 
notified of this decision in September 24, 1999.  

The appellant filed a notice of disagreement with respect to 
this decision on September 30, 1999.  

The statement of the case was issued in October 1999.  

A substantive appeal was received on October 16, 1999.  The 
appellant indicated that he did not want a hearing before the 
Board.    

In a February 2001 Board remand, the issue was characterized 
as whether new and material evidence had been received to 
reopen the claim for service connection for residuals of a 
shell fragment wound to the face to include a loss of sense 
of smell.  

In a March 2002 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen the 
claim for service connection for residuals of shell fragment 
wounds to the face.  

A supplemental statement of the case was issued as to this 
issue in March 2002.  

On June 10, 2002, a notice of disagreement for the March 2002 
rating decision was received by the RO.  

In June 2002, a statement of the case was issued.  

A June 19, 2002 Board decision determined that new and 
material evidence had not been submitted to reopen the claim 
for service connection for residuals of a shell fragment 
wound to the face to include the sense of smell.  

On June 21, 2002, a VA Form 9 was received.  The appellant 
discussed his hearing loss and loss of sense of smell.  The 
appellant requested a Board hearing. 

An August 1, 2002 RO letter notified the appellant that he 
was put on a list of persons wishing to appear before the 
traveling section of the Board. 

In a January 9, 2003 letter, the RO informed the appellant 
that documentation was received in August 2002; however there 
was no additional documentation or any indication of what 
type of benefit the appellant was seeking.  The appellant was 
instructed to inform the VA if he wished to apply for 
service-connected hearing loss.  

In a statement received in January 24, 2003, the appellant 
indicated that he was requesting that hearing loss and sense 
of smell be added to his claim due to the fact that both 
injuries occurred when he was wounded on the face in Vietnam.  

In a March 2003 letter, the RO advised the appellant that he 
had to submit new and material evidence to reopen the claim 
for service connection for hearing loss and loss of sense of 
smell.  

In a VA Form 646, dated in July 7, 2003, the appellant's 
representative indicated that indicated that the issue on 
appeal was new and material evidence to reopen the claim for 
service connection for a shell fragment wound and scars to 
the right arm and face.  The representative indicated that 
the RO should refer to the June 2002 statement of the case 
and the March 2002 notice of disagreement.  

In a July 12, 2003 determination, the RO denied the 
appellant's claim because the appellant had not submitted new 
and material evidence to reopen the claim for service 
connection for hearing loss and loss of sense of smell.  

In a September 2003 letter, the RO notified the appellant 
that he was scheduled for a hearing before the Board on 
October 23, 2003.  The appellant failed to report to the 
hearing without good cause. 

In November 2003, the appellant's representative submitted a 
statement to the RO in support of the claim of whether new 
and material evidence had been submitted to reopen the claim 
for service connection for residuals of a shell fragment 
wound to the face to include the loss of sense of smell.  

In a December 2003 letter, the Board notified the appellant 
that he had not perfected an appeal since the June 2002 Board 
decision.  The Board also noted it had scheduled him for a 
hearing because there was a pending hearing request that was 
not considered at the time of the June 2002 decision.  The 
Board stated that had the appellant appeared for the October 
2003, Board hearing, the June 2002 Board decision would have 
been vacated.  The Board notified the appellant that pursuant 
to 38 C.F.R. § 20.101(d), the Board must provide the 
appellant with notice of the potential jurisdictional defect 
in the case and grant the appellant a period of time to 
present argument or evidence relevant to the jurisdictional 
question.  The Board advised the appellant that it was 
considering this question.  The veteran was given 60 days to 
respond.  He did not respond.  

Analysis

The Board complied with the requirements of 38 C.F.R. 
§ 20.101(d).  The veteran was notified of the potential 
jurisdictional problem in this case, which is whether the 
veteran perfected an appeal subsequent to the Board's June 
2002 decision.  The veteran and his representative were given 
60 days to summit argument or evidence relevant to this 
issue.

The undisputed evidence shows that in July 2003 the RO denied 
the veteran's request to reopen his claims for service 
connection for hearing loss and a loss of sense of smell.  
The veteran did not file a notice of disagreement with 
respect to the July 2003 determination.  

The veteran's representative submitted a VA form 646, 
statement of accredited representative in appealed case in 
July 2003, but this statement was dated prior to the RO's 
decision denying the veteran's application, and referenced 
only the appeal that was denied in the Board's June 2002 
decision.  The only statement submitted subsequent to the 
July 2003 determination is a November 2003 statement by the 
veteran's representative.  This statement does not meet the 
requirements for the filing of a notice of disagreement, 
because it was filed with the Board, not with the RO which 
entered the July 2003 determination.  38 U.S.C.A. 
§ 7105(b)(1) (West 2002); 38 C.F.R. § 20.300.  The November 
2003 statement does not refer to the July 2003 determination, 
but refers to the June 2002 Board decision.  The November 
2003 statement cannot be construed as a disagreement with the 
July 2003 determination.  See 38 C.F.R. § 20.201 (2003).  The 
appellant has not filed any other document that can be 
construed as a notice of disagreement with respect to the 
July 2003 determination.  See 38 U.S.C.A. §§ 7105, 7108; 
38 C.F.R. §§ 20.200, 20.202, 20.302.  

Finally, The Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, 
and codified as amended at 5102, 5103, 5106 and 5107 (West 
2002) redefined VA's duty to assist a veteran in the 
development of a claim.  VA regulations that implement the 
VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2003).  When, as here, the law rather 
than the facts is dispositive of the claim, the VCAA does not 
apply to the claim.  Manning v. Principi, 16 Vet. App. 534 
(2002). 


ORDER

An appeal was not perfected with regard to the issue of 
whether new and material evidence has been received to reopen 
the claim for service connection for hearing loss and loss of 
sense of smell, and the appeal is dismissed. 




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



